DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 21 November 2022.  In view of this communication and the amendment concurrently filed, claims 8-12 and 14-28 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
Response to Arguments
The Applicant’s arguments, filed on 21 November 2022, have been fully considered and are persuasive.
The Applicant’s first argument (pages 7-9 of the Remarks) alleges that Yuan does not disclose the working chamber located within the working cylinder, as those elements are now defined in the amendment claims.  Since the working chamber of Yuan extends outside of its working cylinder, according to the new definition thereof, Yuan no longer anticipates the invention recited in claim 8.  However, another of the applied references, Beale (see figures 6-10), does disclose linear electrical machines wherein the working chambers are disposed entirely within the confines of their working cylinders.  Thus, new grounds of rejection have been applied below.
The Applicant’s second argument (page 10 of the Remarks) alleges that the Kawabata, Kobayashi, and Beale references do not fill the deficiencies of Yuan discussed above.  However, this is untrue with regard to Beale and no explanation or evidence is provided in support of this allegation.  Thus, this argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear Electrical Machine with Hollow Translator Around Central Core.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-12, 14, 16, and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 5,525,845), hereinafter referred to as “Beale”, in view of Yuan (US 5,777,403), hereinafter referred to as “Yuan”.
Regarding claim 8, Beale discloses a linear electrical machine comprising: 
a stator [197] mounted in a housing [178-181,ew1,ew2] comprising a cylindrical wall [178-181] and first and second end walls [ew1,ew2], a working cylinder defined by the cylindrical wall [178-181], first and second end walls [ew1,ew2] and the stator [197] (fig. 10; col. 9, lines 30-59); 
a central core [196] within the working cylinder and defining a cylindrical stator bore cavity [199] therebetween (fig. 10; col. 9, lines 48-54); 

    PNG
    media_image1.png
    815
    526
    media_image1.png
    Greyscale

a hollow translator [171-175,194] axially movable relative to the central core [196] within the working cylinder, extending into the stator bore cavity [198,199] and forming an exterior magnetic circuit airgap [199] between the translator [171-175,194] and the stator [197] (fig. 10; col. 9, lines 48-54); 
at least one working chamber [184,185] within the working cylinder, the at least one working chamber [184,185] defined between the translator [171-175,194] and a first end wall [ew1] of the housing [178-181,ew1,ew2] (fig. 10; col. 9, lines 40-43), and the working chamber [184,185] is configured to apply a force to the translator [178-181,ew1,ew2] (col. 9, lines 43-48; compressed fluid within the chambers creates outward forces against the pistons of the translator); 
wherein the central core [196] is axially fixed in relation to the stator [197] (fig. 10; both elements are fixed to the housing).
Beale does not disclose at least one flexure or bearing between the central core [196] and the translator [171-175,194] providing coaxial location of the translator [171-175,194] within the stator bore cavity [198,199]. 
Yuan discloses a linear electrical machine [20] comprising a stator [21] and a central core [25] within a working cylinder (fig. 2; col. 3, lines 55-66), and a hollow translator [27] axially movable within the working cylinder (fig. 2; col. 4, lines 1-10); further comprising at least one flexure or bearing [28] between the central core [25] and the translator [27] providing coaxial location of the translator [27] within the stator bore cavity [21b] (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the linear electrical machine of Beale having a flexure or bearing between the central core and the translator as taught by Yuan, in order to improve performance by reducing friction and providing more even acceleration (col. 4, lines 50-61 of Beale).

    PNG
    media_image2.png
    866
    749
    media_image2.png
    Greyscale

Regarding claim 9, Beale, in view of Yuan, discloses the linear electrical machine of claim 8, as stated above, wherein Yuan further discloses that the flexure or bearing [28] is a fluid bearing [28] (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
Regarding claim 10, Beale, in view of Yuan, discloses the linear electrical machine of claim 9, as stated above, wherein Yuan further discloses that the fluid bearing [28] provides coaxial location of the translator [27] and central core [25] (fig. 2; col. 2, lines 64-66; col. 4, lines 10-31).
Regarding claim 11, Beale, in view of Yuan, discloses the linear electrical machine of claim 9, as stated above, wherein Yuan further discloses that the at least one fluid bearing [28] is mounted on the central core [25] and runs on a bearing surface [30] formed on a part of the interior of the hollow translator [27] (fig. 2; col. 3, line 67 to col. 4, line 9).
Regarding claim 12, Beale, in view of Yuan, discloses the linear electrical machine of claim 9, as stated above, wherein Yuan further discloses that the at least one fluid bearing [28] defines a coaxial location of the translator [27] and stator [21] and the exterior magnetic circuit airgap [eg] therebetween (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
Regarding claim 14, Beale, in view of Yuan, discloses the linear electrical machine of claim 8, as stated above, wherein the working chamber [184,185] is coaxial with the stator bore [198,199] and bearing gap [186-193] (fig. 10; col. 9, lines 43-48).
Regarding claim 16, Beale, in view of Yuan, discloses the linear electrical machine of claim 8, as stated above, wherein the at least one working chamber [184,185] comprises a first working chamber [184] defined between a first end [172] of the translator [171-175,194] and the first end wall [ew1] of the housing [178-181,ew1,ew2] and a second working chamber [185] defined between a second end [171] of the translator [171-175,194] and the second end wall [ew2] of the housing [178-181,ew1,ew2] each working chamber is defined by a cylinder wall [180,181], a first fixed end wall [ew1,ew2] and a second end wall [171,172] at least part of which is movable with the translator [171-175,194] (fig. 10; col. 9, lines 40-43; the working chambers are formed between the pistons and the ends of the housing).
Regarding claim 19, Beale, in view of Yuan, discloses the linear electrical machine according to claim 8, as stated above, wherein the central core [196] includes one or more stator elements [196] (fig. 10; col. 9, lines 48-54).
Regarding claim 20, Beale, in view of Yuan, discloses the linear electrical machine of claim 19, as stated above, further comprising an internal magnetic circuit airgap [198] between the translator [171-175,194] and at least one of the stator elements [196] on the central core [196] (fig. 10; col. 9, lines 48-54).
Regarding claim 21, Beale, in view of Yuan, discloses the linear electrical machine according to claim 8, as stated above, further comprising a bearing [186-193] between the translator [171-175,194] and the cylinder wall [180,181] (fig. 10; col. 9, lines 43-48 and 54-59).
Regarding claim 22, Beale, in view of Yuan, discloses the linear electrical machine according to claim 21, as stated above, wherein the bearing [186-193] between the translator [171-175,194] and the cylinder wall [180,181] is a fluid bearing mounted on the translator [171-175,194] and runs on a bearing surface on the inner wall of the housing [178-181,ew1,ew2] (fig. 10; col. 9, lines 43-48 and 54-59; the fluid flowing around the pistons forms a fluid bearing between the piston/translator and the walls [180] and [181]).
Regarding claim 23, Beale, in view of Yuan, discloses the linear electrical machine according to claim 8, as stated above, further comprising an anchor point [174,175] fixed to the translator [171-175,194] (fig. 10; col. 9, lines 33-36).
Regarding claim 24, Beale, in view of Yuan, discloses the linear electrical machine according to claim 8, as stated above, wherein the LEM is one of a moving magnet type machine, a slotless stator type machine, a flux switching type machine, or a switched reluctance type machine (fig. 10; col. 9, lines 30-59; magnets [195] move on the translator, and the stator is disclosed as having a single coil [200] with no slots).
Regarding claim 25, Beale, in view of Yuan, discloses the linear electrical machine according to claim 9, as stated above, wherein Yuan further discloses that the fluid bearing [28] defines one or more bearing gaps (fig. 2, 4a; col. 4, lines 40-50).
Regarding claim 26, Beale, in view of Yuan, discloses the linear electrical machine of claim 25, as stated above, wherein Yuan further discloses that the bearing gaps are coaxial with the magnetic circuit airgap [eg] (fig. 2, 4a; col. 4, lines 40-50).
Regarding claim 27, Beale, in view of Yuan, discloses the linear electrical machine according to claim 9, as stated above, wherein Yuan further discloses that the at least one fluid bearing [28] is either a gas bearing, a hydrodynamic bearing or a hydrostatic bearing (fig. 2; col. 3, lines 64-66; col. 4, lines 10-31).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale and Yuan as applied to claim 8 above, and further in view of Kawabata et al. (JP 2004-278475 A), hereinafter referred to as “Kawabata”.
Regarding claim 15, Beale, in view of Yuan, discloses the linear electrical machine of claim 8, as stated above.  Beale does not disclose a labyrinth seal between the translator [171-175,194] and the cylinder [180] within the working chamber [184].
Kawabata discloses a linear electrical machine comprising a translator [105] within a cylinder [104] of a working chamber [108] (fig. 1-2; page 3, lines 99-108), further comprising a labyrinth seal [105b] between the translator [105] and the cylinder [104] within the working chamber [108] (fig. 2; page 3, lines 111-119).

    PNG
    media_image3.png
    567
    488
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the translator of Beale having a labyrinth seal as taught by Kawabata, in order to reduce leakage of the working fluid thereby improving the compression efficiency of the linear electrical machine (page 5, lines 170-176 of Kawabata).
Claim(s) 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale and Yuan as applied to claim 8 above, and further in view of Kobayashi (US 2013/0088018 A1), hereinafter referred to as “Kobayashi”.
Regarding claim 17, Beale, in view of Yuan, discloses the linear electrical machine according to claim 16, as stated above.  Beale does not disclose that the first working chamber [184] is a combustion chamber.
Kobayashi discloses a linear electrical machine comprising a translator [105] within a first working chamber [4,5] (fig. 6A; ¶ 0058-0059), wherein the first working chamber [4,5] is a combustion chamber (fig. 6A; ¶ 0061).

    PNG
    media_image4.png
    287
    737
    media_image4.png
    Greyscale

One of ordinary skill in the art would have recognized that compression chambers and combustion chambers are known equivalents for working chambers (¶ 0031-0033 of Kobayashi).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element, the combustion chamber [5] of Kobayashi, for another known equivalent element, the compression chamber [184,185] of Beale, leading to the predictable result of increasing the force exerted on the payload by using the explosive force of the working fluid.
Regarding claim 28, Beale, in view of Yuan, discloses the linear electrical machine according to claim 8, as stated above.  Beale does not disclose that the stator [197] includes a plurality of coils (Beale discloses only a single coil [200]).
Kobayashi discloses a linear electrical machine comprising a translator [105] and a stator [1,11] (fig. 6A; ¶ 0030-0031), wherein the stator [1,11] includes a plurality of coils [11] (fig. 6A; ¶ 0047; the coil band [11] is comprised of “a plurality of unit electromotive coil groups”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Yuan having multiple coils as taught by Kobayashi, in order to increase the amount of electromotive power available for driving the motor.  Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Allowable Subject Matter
Claim(s) 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, and all claims dependent thereon, the prior art does not disclose, inter alia, the linear electrical machine according to claim 17, wherein the second working chamber is a preload chamber.
While the prior art discloses working chambers embodied as either combustion chambers or preload/compression chambers, it does not disclose both in the same device.  Since claim 17, on which claim 18 depends, requires the first working chamber to be embodied as a combustion chamber, this arrangement of both types of chambers is now recited in the claims.  Further, the prior art does not appear to suggest any reason why one of ordinary skill in the art would have desired to have one each of a combustion chamber and a preload chamber.  Thus, the invention recited in claim 18 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Cockerill et al. (US 2022/0085694 A1) discloses a similar linear electrical machine from the same inventors as the present invention.
Matsumoto (US 2014/0049122 A1) discloses a linear electrical machine comprising a hollow translator surrounded by a cylinder wall, further comprising a bearing between the translator and the cylinder wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834